 

Exhibit 10.11

 

[ggkh3sdb1jht000001.jpg]

BQUARE February 4, 2019 Ralph C. Derrickson 190 Harbor Square loop NE unit C226
Bainbridge Island, WA 98110 Dear Ralph: BQUARE Corporation ("Bsquare" or "the
company") is pleased to extend to you an offer of employment as the company's
President and Chief Executive Officer. We look forward to working with you and
to the contributions you will make at Bsquare.  You will report to the Bsquare
Chairman of Board and will be paid bi-weekly at a rate equivalent to an annual
salary of $325,000 ("Base Salary"), subject to review annually. Your Principal
place of employment will be at our headquarters, currently Bellevue, Washington,
with business travel as needed to meet the responsibilities of your role. This
offer is based on a start date of March 11, 2019, unless you and the company
decide on a different mutually-acceptable start date (the "Start Date"). You
will be a Section 16 officer, subject to certain Bsquare stock trading
restrictions and SEC reporting requirements (see attached memorandum for
details).  You will also be appointed to Bsquare's Board of Directors (the
"Board") effective as your Start Date. Bonus Plan You will be eligible to
participate in our Annual Bonus Plan ("ABP"). Commencing in 2019, your annual
bonus potential will be 50% of your Base Salary at 100% achievement. The ABP is
structured such that no bonuses are paid until Bsquare achieves the financial
targets and/or you achieve individual objectives that are established and
approved annually by the board of directors. Bonuses are paid annually, by March
15 following the close of our fiscal your, and are payable at the sole
discretion of the Compensation Committee of the Board. You must remain
continuously employed by the company through the end of the calendar year to be
eligible to receive any bonus payout for that calendar year, except as otherwise
specifically set out below. Bonus payouts will be subject to your annual ABP
established by the Compensation Committee.  Benefits You will be eligible to
participate in the employee benefit plans and programs generally available to
our employees. These plans and programs are subject to our policies in effect
from time to time, as well as the eligibility and other terms of these plans and
programs. Currently they include:  group medical, dental, and vision coverage;
life insurance and short- and long0term disability benefits, subject to waiting
periods; 401(k) retirement plan with company matching contributions; Employee
assistance program and emergency travel assistance program;

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000002.jpg]

Paid Time Off (PTO) to be initially accrued at 5.54 hours per pay period, which
is equivalent to 18 days per year; and Ten (10) company-paid holidays and two
(2) floating company-paid holidays per calendar year.  Bsquare reserves the
right to modify or terminate any of its benefit plans or programs at any time
and for any reason.  Equity Subject to approval by the Compensation Committee of
the Board (or of the full Board, including a majority of the independent
directors), you will receive the one-time equity aware described below this
paragraph. The grant date will be the later of (i) your Start Date and (ii) the
date of the approval referred to in the preceding sentence. This award will be
subject to the terms of an award agreement and the company's 2011 Inducement
Award plan, as amended from time to time. You acknowledge that this award is a
material inducement in your decision whether to accept this offer of employment,
and that you would not have been willing to accept this offer in the absence of
the award.  An option to purchase 375,000 shares of Bsquare common stock. these
options will be non-qualified stock options, that is, not intended to qualify as
incentive stock options under the Code (as defined below). The options will vest
as follows: 25% will vest on the second anniversary of the grant date, and the
balance will vest in equal monthly installments for three years thereafter,
subject to your continued employment. The exercise price will be the closing
price of the company's common stock on the grant date.  Termination  Except as
provided under "termination and change of control benefits" below, if your
employment is terminated by Bsquare when neither "cause" nor "long term
disability" exists, or if you terminate your employment for "good reason," prior
to February 20, 2020 and provided that you release Bsquare and its agents from
any and all employment-related claims in a sighed, written release satisfactory
in form and substance to you and Bsquare, (i) you will be entitled to receive
severance equal to 12 months of your then annual Base Salary and (ii) you shall
be eligible for continued COBRA coverage at our expense for a period of 12
months following your termination date. If your employment is terminated by
Bsquare when neither "cause" nor "long term disability" exists, or if you
terminate your employment for "good reason," on or after February 20, 2020 and
provided that you release Bsquare and its agents from any and all
employment-related claims in a signed, written release satisfactory in form and
substance to you and Bsquare, (i) you will be entitled to receive severance
equal to 9 months of your then annual Base Salary, (ii) you shall be eligible
for continued COBRA coverage at our expense for a period of 9 months following
your termination date and (iii) any ABP bonus to which you would have otherwise
been entitled shall be payable pro rata based on your termination date. The
foregoing severance payments shall be paid out on regular payroll days post
termination, subject to legally required and any

 

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000003.jpg]

Individually agreed upon payroll deductions. During the period subsequent to
your termination date in which you are being paid such severance amounts, you
would not be considered an employee and would therefore receive no pto accrual
nor would you be entitled to benefits under the company’s health and welfare
plans or retirement savings plan as an active employee except as otherwise
provided herein termination and change of control benefits immediately prior to
consummation of a change of control all of your unvested stock options and
restricted stock units shall become fully vested and immediately exercisable in
addition if your employment is terminated by bsquare or any successor thereto
with 12 months following a change of control when neither cause nor long term
disability exists or if you terminate your employment for good reason and
provided that you release bquare and any successor thereto and their respective
agents from any and all employment related claims in a signed written release
satisfactory in form and substance to the company or any successor thereto you
will be entitled to receive a one time lump sum severance payment equal to (i)
12 months of your then effective annual base salary plus (ii) 100% of your
target abp bonus as may be modified from time to time by the compensation
committee of the board and you shall be eligible for continued cobra coverage at
the company’s expense for a period of 12 month (and shall have the right to
extend cobra coverage thereafter subject to applicable law at your expense )
following your termination date the foregoing severance payments shall be in
lieu of the severance payments described in the preceding paragraph and after
expiration of the 12 month period following a change of control you shall
continue to be entitled to receive the severance payments described in the
preceding paragraph on the terms and conditions set forth therein for purposes
hereof cause good reason and change of control are defined on attachment a
hereto and long term disability is defined in the company’s sponsored long term
disability group insurance plan no severance shall be payable hereunder unless
the release described herein has been signed and become effective within 60 days
from the date of termination the release deadline upon the release becoming
effective any severance payable hereunder will be payable commencing on or as
soon as administratively practicable after the release deadline upon your
resignation or the termination of your employment for any reason you agree to
immediately resign from the board tax matters in the event the termination
occurs at a time during the calendar year when the release could become
effective in the calendar year following the calendar year in which your
termination occurs then any payments hereunder that would be considered deferred
compensation under section 409a of the internal revenue code of 1986 as amended
the code and the regulations promulgated thereunder section 409a will be paid
commencing on the first payroll date to occur during the calendar year following
the calendar year in which such termination occurs or if later the release
deadline notwithstanding any other provision of this letter agreement if at the
time of the termination of your employment you are a specified employee
determined in accordance with section 409a any payments and benefits provided
hereunder that constitute nonqualified deferred compensation

 

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000004.jpg]

Subject to section 409a that are provided on account of separation from service
shall not be paid until the first payroll date to occur following the six month
anniversary of your termination date the specified employee payment date the
aggregate amount of any payments that would otherwise have been made during such
six month period shall be paid in a lump sum on the specified employee payment
date without interest and thereafter any remaining payments shall be paid
without delay in accordance with their original schedule the foregoing
provisions are intended to comply with the requirements of section 409a so that
none of the benefits to be provided hereunder will be subject to the additional
tax imposed under section 409a and any ambiguities herein will be interpreted to
so comply you and the company agree to work together in good faith to consider
amendments to this letter agreement and to take such reasonable actions which
are necessary appropriate or desirable to avoid imposition of any tax or income
recognition prior to actual payment to you under section 409a furthermore
notwithstanding any other provision of this letter agreement or any other plan
arrangement or agreement to the contrary if any of the payments or benefits
provided or to be provided by the company or any successor to you or for your
benefit pursuant to the terms of this letter agreement or otherwise covered
payments would constitute parachute payments with the meaning of section 280g of
the code and be subject to the excise tax imposed under section 4999 of the code
or any successor provision there or any interest or penalties with respect to
such excise tax collectively the excise tax then the covered payments shall be
reduced but not below zero to the minimum extent necessary to ensure that no
portion of the covered payments is subject to the excise tax any determination
required under this paragraph including whether any payments or benefits are
parachute payments and whether and the extent to which any reduction in the
covered payments is required shall be made by the company in its sole discretion
consistent with the requirements of section 409a you shall provide the company
with such information and documents as the company may reasonably request in
order to make a determination under this paragraph the company’s determinations
shall be final and binding on the company and you at will employment your
employment with bsquare will be for no specific period of time rather your
employment will be at will meaning that you or bsquare may terminate the
employment relationship at any time with or without cause and with or without
notice and for any reason or no particular reason although your compensation and
benefits may change from time to time the at will nature of your employment may
only be changed by an express written agreement signed by an authorized officer
of the company representations by accepting this offer you represent that you
are able to accept this job and carry out the work that it would involve without
breaching any legal restrictions on your activities such as non-competition
non-solicitation or other work related restrictions imposed by a current or
former employer you also represent that you will inform bsquare about any such
restrictions and provide the company with as much information about them as
possible including any agreements between you and your current or former
employer describing such restrictions on your activities you further confirm
that you will not remove or take any documents or proprietary data or materials
of any kind electronic or otherwise with you from your current or former
employer to bsquare without written authorization from your current or former
employer nor will you use or disclose any such confidential information during
the

 

 

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000005.jpg]

course and scope of your employment with the company. If you have any questions
about the ownership of particular documents or other information, you should
discuss those questions with your former employer before removing or copying the
documents or information. Bsquare acknowledges that you are subject to a
non-compete agreement with Avizia, Inc. (acquired by American Well). Bsquare
further acknowledges that you are a board member, audit committee and
compensation committee member of Perficient, Inc. with corporate offices in St
Louis MO.; that you are an advisory board member of the Buerk Center for
Innovation and Entrepreneurship at the University of Washington in Seattle, WA;
and the Advisory Board of the Golisano College of Computing & Information
Sciences at the Rochester Institute of Technology in Rochester, NY. Bsquare
acknowledges that your duties and responsibilities arising from these
affiliations may require travel and time away from your duties at Bsquare.
Bsquare further acknowledges that you have signed confidentiality agreements
arising from these affiliations ,and Bsquare agrees that it will not seek, and
you shall not disclose, any confidential information subject to those agreements
or arising from those affiliations, and that your existing obligations to the
entities referenced above will be given due consideration in any evaluation of
your obligations arising under the Bsquare Proprietary Rights Agreement. Bsquare
and you agree that your employment shall be based on your general business
experience and abilities, and not because of any specific knowledge, experience,
and or relationships you have now or may have in the future arising from these
affiliations.  To the extent this paragraph or the documents or obligations
referenced in this paragraph is/are not consistent with your Bsquare Proprietary
Rights Agreement, Bsquare and you agree that the terms of this Employment Letter
Agreement shall supersede the Proprietary Rights Agreement. 0&0 Insurance and
Indemnification Bsquare agrees to obtain and continue in force insurance
coverage, including D&O coverage wit h tail coverage (subject to any
restrictions in Bsquare's existing D&O insurance policy), at levels reasonable
for the business of the Company and acceptable to you and other members of the
Board. Further Bsquare will enter into an indemnification agreement with you
consistent with agreements with other members of the board. Contingent Offer
This offer is contingent upon the terms and conditions set out in this letter,
as well as the following: (i) your execution of the company's Proprietary Rights
Agreement; (ii) verification of your right to work in the United States, as
demonstrated by your completion of an 1-9 form upon hire, and your submission of
acceptable documentation as noted on the 1-9 form within three days of your
Start Date; and (iii) satisfactory completion of reference checks and, if
requested by us, a background investigation

 

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000006.jpg]

We are excited at the prospect of your joining our team. If you have any
questions, please don’t hesitate to call me. If you wish to accept this
position, please sign below and return this letter to me. We look forward to
hearing from you. Sincerely, BSQUARE CORPORATION By: Andrew Harries Chairman,
Bsquare Board of Directors Acknowledged and agreed: Ralph C. Derrickson

 

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000007.jpg]

Attachment A For purposes of this letter agreement, “cause” means and is limited
to [dishonesty is covered and too broad] fraud, commission of a felony or of a
crime involving moral turpitude, destruction or theft of company property,
physical attack to a fellow employee, intoxication at work, use of controlled
substances or alcohol to an extent that materially impairs your performance of
your duties, willful malfeasance or gross negligence in the performance of your
duties, violation of law in the course of employment that has a material adverse
impact on the company or its employees, misconduct materially injurious to the
company, neglect of duty, or any material breach of your duties or obligations
to the company that results in material harm to the company. For purposes
hereof, “neglect of duty” means and is limited to the following circumstances:
(i) you have, in one or more material respects, failed or refused to perform
your job duties in a reasonable and appropriate manner (including failure to
follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after a reasonable opportunity
to improve or has reoccurred at a material level within one year after you were
last counseled. For purposes of this letter agreement, “good reason” shall mean
the occurrence of any of the following, in each case without your written
consent: (i) a material reduction in your base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions, unless any such general reduction exceeds
20% of the base salary; (ii)a material reduction in your abp bonus target; or
(iii) a material, adverse change in your title, authority, duties or
responsibilities or reporting; (iv) a change of the principal place of
employment that exceeds 50 miles from Seattle, WA. You cannot terminate your
employment for good reason unless you have provided written notice to the
company of the existence of the circumstances providing grounds for termination
for good reason within thirty (30) days of the initial existence of such grounds
and the company has had at least thirty (30) days from the date on which such
notice is provided to cure such circumstances. If you do not terminate your
employment for good reason within ninety (90) days after the first occurrence of
the applicable grounds, then you will be deemed to have waived your right to
terminate for good reason with respect to such grounds. Further, for purposes of
this letter agreement, a  “change of control” shall mean: (i) the acquisition of
the company by another entity by means of merger, consolidation or other
transaction or series of related transactions resulting in the exchange of the
outstanding shares of the company for securities, or consideration issues, or
caused to be issued by, the acquiring entity of any of its affiliates, provided,
that after such event the shareholders of the company immediately prior to the
event own less than a majority of the outstanding voting equity securities of
the surviving entity immediately following the event; or

 

--------------------------------------------------------------------------------

 

[ggkh3sdb1jht000008.jpg]

(ii) any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the company.

 